



Exhibit 10.2
FOURTH AMENDED AND RESTATED
INDEMNIFICATION AGREEMENT
This Fourth Amended and Restated Indemnification Agreement (this “Agreement”) is
made as of January 28, 2017, by and between Columbus McKinnon Corporation, a New
York corporation (the “Corporation”), and Mark D. Morelli, a director of the
Corporation (“Indemnitee”), in connection with Indemnitee’s service as a
director of the Corporation and based upon the following factual background:
•
Indemnitee performs a valuable service to the Corporation in his capacity as a
director of the Corporation;

•
It is essential for the Corporation to be able to attract and retain as
directors the most capable persons available;

•
Increased corporate litigation subjects directors to significant potential
litigation risks and expenses, and the limited availability and coverage of
directors and officers liability insurance have made it difficult for the
Corporation to attract and retain such persons;

•
The Corporation desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses associated with Indemnitee’s service as a director of the
Corporation regardless of, among other things, any amendment to or revocation of
the Corporation’s Certificate of Incorporation or By-laws or any change in the
ownership of the Corporation or in the composition of its Board of Directors;

•
The Corporation intends that this Agreement will provide Indemnitee with greater
protection than that which is provided by the Corporation’s Certificate of
Incorporation and By-laws;

•
This Agreement is a supplement to and in furtherance of the Corporation’s
Certificate of Incorporation and By-laws and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefore, nor to diminish or
abrogate any rights of Indemnitee thereunder;

•
Indemnitee is relying upon the rights afforded under this Agreement in deciding
to begin serving or continue to serve as a director of the Corporation; and

•
Indemnitee and the Corporation acknowledge that this Agreement is intended to
supercede the Amended and Restated Indemnification Agreements, dated July 15,
2005 and March 25, 2008, by and between the Corporation and Indemnitee (the
“Prior Agreement”), which heretofore has been in effect.



NOW, THEREFORE, based upon this factual background, for valuable consideration
including Indemnitee’s past and prospective service as a director of the
Corporation, and in order to induce Indemnitee to continue to serve as a
director of the Corporation and in consideration of Indemnitee’s so serving, the
Corporation and Indemnitee do hereby covenant and agree as follows:




CH\993498

--------------------------------------------------------------------------------




Section 1.Services to the Corporation. Indemnitee agrees to serve as a director
of the Corporation and may serve as a director, officer, employee, agent or
fiduciary of another corporation or Enterprise (as defined below). Indemnitee
may at any time and for any reason resign from such position(s) (subject to any
other contractual obligation or any obligation imposed by operation of law), in
which event the Corporation shall have no obligation under this Agreement to
continue Indemnitee in such position. This Agreement shall not be deemed an
employment contract between the Corporation (or any of its subsidiaries or any
Enterprise). The foregoing notwithstanding, this Agreement shall continue in
force after Indemnitee has ceased to serve as a director of the Corporation.
Section 2.    Definitions. As used in this Agreement:
(a)    A "Change in Control" shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:


(i)     Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Corporation representing twenty percent (20%) or more of the
combined voting power of the Corporation's then outstanding securities;


(ii)     Change in Board of Directors. During any period of two (2) consecutive
years (excluding any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than (i) a director designated by a person who has entered
into an agreement with the Corporation to effect a transaction described in
Sections 2(a)(i), 2(a)(iii) or 2(a)(iv), (ii) a director whose initial
assumption of office occurs as a result of or in connection with an actual or
threatened solicitation with respect to the election or removal of directors, or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person or entity other than the Board, or any settlement of any such actual
or threatened solicitation, or (iii) a director who shall have been nominated
for election to the Board by a stockholder pursuant to any direct nomination or
proxy access procedure) whose election by the Board or nomination for election
by the Corporation's shareholders was approved by a vote of at least two-thirds
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a least a majority of the members
of the Board;
        
(iii)     Corporation Transactions. The effective date of a merger or
consolidation of the Corporation with any other entity, other than a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than sixty percent (60%) of the
combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity;




2
 

--------------------------------------------------------------------------------




(iv)     Liquidation. The approval by the shareholders of the Corporation of a
complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation's
assets; and


(v)     Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), regardless of whether the
Corporation is then subject to such reporting requirement.


For purposes of this Section 2(a), the following terms shall have the following
meanings:
(A)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(B)    “Person” shall have the meaning as set forth in Sections 13(d) and 14(d)
of the Exchange Act; provided, however, that Person shall exclude (i) the
Corporation, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, and (iii) any corporation owned,
directly or indirectly, by the shareholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation.
(C)    “Beneficial Owner” shall have the meaning given to such term in Rule
13d-3 under the Exchange Act; provided, however, that Beneficial Owner shall
exclude any Person otherwise becoming a Beneficial Owner by reason of the
shareholders of the Corporation approving a merger of the Corporation with
another entity.
(b)    “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Corporation or of any other
corporation, limited liability company, partnership or joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the request of the Corporation.
(c)    “Disinterested Director” means a director of the Corporation who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
(d)    “Enterprise” shall mean the Corporation and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Corporation as a director, officer, employee, agent or fiduciary.
(e)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or


3
 

--------------------------------------------------------------------------------




otherwise participating in, a Proceeding. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
the premium, security for, and other costs relating to any cost bond, supersede
as bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.
(f)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and that neither presently is, nor
in the past five years has been, retained to represent any of the following: (i)
the Corporation or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement. The Corporation agrees to pay the reasonable fees and expenses
of the Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
(g)    “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Corporation or otherwise and
whether of a civil, criminal, administrative or investigative nature, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of the
fact that Indemnitee is or was a director of the Corporation, by reason of any
action taken by him or of any action on his part while acting as director or
officer of the Corporation, or by reason of the fact that he is or was serving
at the request of the Corporation as a director, officer, employee or agent of
another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, in each case whether or not serving in such capacity
at the time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of expenses can be provided under this Agreement;
except one initiated by Indemnitee to enforce his rights under this Agreement.
(h)    Reference to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the best interests of the participants
and beneficiaries of an employee benefit plan shall be deemed not to have acted
in “bad faith” as referred to in this Agreement.
Section 3.    Indemnification.


4
 

--------------------------------------------------------------------------------




(a)    The Corporation shall indemnify Indemnitee and hold Indemnitee harmless
to the fullest extent authorized or permitted by the NYBCL, as it may be amended
from time to time.
(b)    Separate and distinct from the indemnification provided by Section 3(a),
the Corporation shall indemnify Indemnitee and hold Indemnitee harmless against
any and all Expenses, judgments, fines and amounts paid in settlement actually
incurred by Indemnitee (net of any related insurance proceeds or other
indemnification payments received by Indemnitee or paid on Indemnitee’s behalf
as described in Section 7(a)) in connection with any present or future
threatened, pending or completed Proceeding, regardless of whether such
Proceeding is by or in the right of the Corporation, based upon arising from,
relating to, or by reason of Indemnitee’s Corporate Status; provided, that no
indemnification pursuant to this Section 3(b) may be made to Indemnitee or on
Indemnitee’s behalf if a final judgment or other final adjudication adverse to
Indemnitee establishes (i) that his acts were committed in bad faith or were the
result of active and deliberate dishonesty and were material to the cause of
action so adjudicated, or (ii) that Indemnitee personally gained in fact a
financial profit or other advantage to which he was not legally entitled.
Section 4.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Indemnitee is
a party to (or a participant in) and is successful, on the merits or otherwise,
in any Proceeding or in defense of any claim, issue or matter therein, in whole
or in part, the Corporation shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by him in connection therewith. If Indemnitee
is not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Corporation shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter. If Indemnitee is not wholly
successful in such Proceeding, the Corporation also shall indemnify Indemnitee
against all Expenses reasonably incurred in connection with a claim, issue or
matter related to any claim, issue, or matter on which Indemnitee was
successful. For purposes of this Section and without limitation, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
Section 5.    Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Indemnitee is, by reason of his Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.
Section 6.    Additional Indemnification.
(a)    Notwithstanding any limitation in Sections 3 or 4, the Corporation shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Corporation to procure a
judgment in its favor) against all Expenses, judgments, fines and


5
 

--------------------------------------------------------------------------------




amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with the Proceeding.
(b)    For purposes of this Agreement, the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include the following:
(i)    to the fullest extent permitted by the provision of the NYBCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the NYBCL; and
(ii)    to the fullest extent authorized or permitted by any amendments to or
replacements of the NYBCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
Section 7.    Exclusions. Notwithstanding any provision in this Agreement, the
Corporation shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:
(a)    for which payment has actually been made to or for the account of
Indemnitee under any insurance policy, other indemnity provision, contract or
agreement, except with respect to any excess beyond the amount paid to
Indemnitee under any insurance policy, other indemnity provision, contract or
agreement;
(b)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Corporation within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law;
(c)    in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Corporation or its directors,
officers, employees or other indemnitees, unless (i) the Board of Directors of
the Corporation authorized the Proceeding (or any part of any Proceeding) prior
to its initiation or (ii) the Corporation provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Corporation under
applicable law;
(d)    ; indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.
(e)    in connection with any clawback or disgorgement of compensation or
employment benefits as required pursuant to the terms of any policy or employee
benefit plan or program instituted or maintained by the Corporation or as
required by any applicable statute, law, ordinance, rule or regulation of any
governmental, regulatory or administrative authority; or
Section 8.    Advances of Expenses. Notwithstanding any provision of this
Agreement to the contrary, the Corporation shall advance, to the extent not
prohibited by law, the Expenses incurred by Indemnitee (or reasonably expected
to be incurred by Indemnitee during the six (6)


6
 

--------------------------------------------------------------------------------




months following any such request) in connection with any Proceeding, and such
advancement shall be made within thirty (30) days after the receipt by the
Corporation of a statement or statements requesting such advances from time to
time, whether prior to or after final disposition of any Proceeding. Advances
shall be unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the amounts advanced and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Corporation to
support the advances claimed. The Indemnitee shall qualify for advances upon the
execution and delivery to the Corporation of this Agreement, which shall
constitute an undertaking providing that Indemnitee undertakes to repay the
advance to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Corporation. This Section 8 shall not apply to
any claim made by Indemnitee for which indemnity is excluded pursuant to Section
7.
Section 9.    Procedure for Notification and Defense of Claim.
(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification (following the final disposition of such
Proceeding). The omission to notify the Corporation will not relieve the
Corporation from any liability which it may have to Indemnitee otherwise than
under this Agreement. The Secretary of the Corporation shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
(b)    The Corporation will be entitled to participate in the Proceeding at its
own expense.
Section 10.    Procedure Upon Application for Indemnification.
(a)    Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 9(a), a determination, if required by applicable law
or this Agreement, with respect to Indemnitee’s entitlement thereto shall be
made in the specific case:
(i)    if a Change in Control shall have occurred, by Independent Counsel
selected in accordance with Section 10(b) in a written opinion to the Board, a
copy of which shall be delivered to Indemnitee; or
(ii)    if a Change in Control shall not have occurred, in the following manner:
(A)    by the Board acting by a quorum of Disinterested Directors upon a finding
that Indemnitee is not barred from receiving such indemnification pursuant to
item (i) or (ii) of Section 3(b); or


7
 

--------------------------------------------------------------------------------




(B)    if such a quorum is not obtainable or, even if obtainable, a quorum of
Disinterested Directors so directs, (x) by the Board upon the opinion in writing
of Independent Counsel selected in accordance with Section 10(b), that
indemnification is proper in the circumstances because Indemnitee is not barred
from receiving such indemnification pursuant to item (i) or (ii) of Section
3(b), or (y) by the shareholders of the Corporation upon a finding that
Indemnitee is not barred from receiving such indemnification pursuant to item
(i) or (ii) of Section 3(b).
If it is so determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within ten (10) days after such determination.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information that is not privileged or otherwise
protected from disclosure and that is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Corporation (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
(b)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, the Independent
Counsel shall be selected as provided in this Section 10(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Corporation shall give written notice to Indemnitee advising
him of the identity of the Independent Counsel so selected. If a Change in
Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and Indemnitee shall
give written notice to the Corporation advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Corporation,
as the case may be, may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Corporation or to Indemnitee, as
the case may be, a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in Section 2, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 10(a) hereof and the final disposition of
the Proceeding, no Independent Counsel shall have been selected and not objected
to, either the Corporation or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection that shall have been made by the
Corporation or Indemnitee to the other’s selection of Independent Counsel or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom all


8
 

--------------------------------------------------------------------------------




objections are so resolved or the person so appointed shall act as Independent
Counsel under Section 10(a) hereof. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 12(a), Independent Counsel shall
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
Section 11.    Presumptions and Effect of Certain Proceedings.
(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person or entity making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 9(a), and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption. Neither the failure of the Corporation (including
by its directors or Independent Counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because indemnification of Indemnitee is not
barred pursuant to the provisions of this Agreement or otherwise, nor an actual
determination by the Corporation (including by its directors or Independent
Counsel) that indemnification of Indemnitee is barred pursuant to the provisions
of this Agreement or otherwise, shall be a defense to such action or create a
presumption that Indemnitee is not entitled to indemnification. The termination
of any Proceeding by judgment, settlement, conviction or upon a plea of nolo
contendere, or its equivalent, shall not in itself create a presumption that
Indemnitee’s acts were committed in bad faith or were the result of active and
deliberate dishonesty and were material to the cause of action or that
Indemnitee personally gained in fact a financial profit or other advantage to
which he was not legally entitled.
(b)    Subject to Section 12(e), if the person, persons or entity empowered or
selected under Section 11 to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within sixty (60) days (or
thirty (30) days if the request was for an advance) after receipt by the
Corporation of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such sixty (60)-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation or information relating thereto; and provided,
further, that the foregoing provisions of this Section 11(b) shall not apply (i)
if the determination of entitlement to indemnification is to be made by the
shareholders pursuant to Section 10(a) and if (A) within fifteen (15) days after
receipt by the Corporation of the request for such determination the Board of
Directors has resolved to submit such determination to the shareholders for
their consideration at an annual meeting thereof to be held within seventy-five
(75) days after such receipt and such determination is made thereat, or (B) a


9
 

--------------------------------------------------------------------------------




special meeting of shareholders is called within fifteen (15) days after such
receipt for the purpose of making such determination, such meeting is held for
such purpose within sixty (60) days after having been so called and such
determination is made thereat, or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 10(a).
(c)    Reliance as Safe Harbor. For purposes of any determination of whether
Indemnitee acted in bad faith, Indemnitee shall be deemed to have acted in good
faith if Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with the reasonable care
by the Enterprise. The provisions of this Section 11(c) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which Indemnitee
may be deemed to be entitled to indemnification.
(d)    Actions of Others. The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
Section 12.    Remedies of Indemnitee.
(a)    Subject to Section 12(c), in the event that (i) a determination is made
pursuant to Section 10 that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(a) within ninety (90) days (or thirty (30) days
if the request was for an advance) after receipt by the Corporation of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 4 or 5 or the last sentence of Section 10(a) within ten (10)
days after receipt by the Corporation of a written request therefor, or (v)
payment of indemnification pursuant to Section 3 or 6 is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by a court of
his entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within one hundred eighty
(180) days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 12(a); provided, however, that
the foregoing clause shall not apply in respect of a proceeding brought by
Indemnitee to enforce his rights under Section 5. The Corporation shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.
(b)    In the event that a determination shall have been made pursuant to
Section 10(a) that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse


10
 

--------------------------------------------------------------------------------




determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 12 the Corporation shall have the burden of proving Indemnitee is
not entitled to indemnification or advancement of Expenses, as the case may be.
(c)    If a determination shall have been made pursuant to Section 10(a) that
Indemnitee is entitled to indemnification, the Corporation shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 12, absent (i) a misstatement by Indemnitee of a material fact,
or an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
(d)    The Corporation shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement. The
Corporation shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Corporation of a written request therefor) advance, to the extent not prohibited
by law, such expenses to Indemnitee, which are incurred by Indemnitee in
connection with any action brought by Indemnitee for indemnification or advance
of Expenses from the Corporation under this Agreement or under any directors’
and officers’ liability insurance policies maintained by the Corporation,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.
(e)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
(f)    During the interval between the Corporation’s receipt of Indemnitee’s
request for indemnification and the later to occur of (a) payment in full to
Indemnitee of such indemnification, or (b) a final determination (if required)
pursuant to Sections 10 and 11 that Indemnitee is not entitled to
indemnification, the Corporation shall protect Indemnitee against loss which,
for purposes of this Agreement, shall mean the taking of the necessary steps
(regardless of whether such steps require expenditures to be made by the
Corporation at that time) to stay, pending a final determination of Indemnitee’s
entitlement to indemnification (and, if Indemnitee is so entitled, the payment
thereof), the execution, enforcement or collection of any judgments, penalties,
fines or any other amounts for which Indemnitee may be liable in order to avoid
his being or becoming in default with respect to any such amounts (such
necessary steps to include, but not be limited to, the procurement of a surety
bond to achieve such stay or the advance to Indemnitee of amounts necessary to
satisfy the judgments, penalties, fines or other amounts for which he may be
liable and as to which a stay of execution has not been obtained), within five
(5) business days after receipt of Indemnitee’s written request therefor,
together with a written undertaking by Indemnitee to repay, no later than sixty
(60) days following receipt of a statement therefor from the Corporation,
amounts (if any) expended by the Corporation for such purpose, if it is
ultimately determined (if such determination is required) pursuant to Sections
10


11
 

--------------------------------------------------------------------------------




and 11 that Indemnitee is not entitled to be indemnified against such judgments,
penalties, fines or other amounts.
Section 13.    Non-exclusivity; Survival of Rights; Insurance; Subrogation.
(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Corporation’s Certificate of Incorporation, the Corporation’s By-laws, any
agreement, a vote of shareholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in New York
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Corporation’s
By-laws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
(b)    To the extent that the Corporation maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Corporation or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Corporation, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee or agent
under such policy or policies. If, at the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Corporation has director and officer
liability insurance in effect, the Corporation shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.
(c)    In the event of any payment under this Agreement, the Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.
Section 14.    Retroactive Effect; Binding Agreement.
(a)    All agreements and obligations of the Corporation contained herein shall
commence upon the date that Indemnitee first became a director of the
Corporation, shall continue during the period of Indemnitee’s Corporate Status
and shall continue thereafter so long


12
 

--------------------------------------------------------------------------------




as Indemnitee shall be subject to any possible Proceeding by reason of the fact
of Indemnitee’s Corporate Status. In this regard, the provisions contained
herein are intended to be retroactive and the full benefits hereof shall be
available in respect of any alleged or actual occurrences, acts or failures to
act that occurred prior to the date hereof.
(b)    This Agreement shall be binding upon the Corporation and its successors
and assigns. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by agreement in
form and substance reasonably satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Corporation would be required to perform if no such succession had
taken place.
(c)    This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. Without limiting the
generality of the preceding sentence, if Indemnitee should die while any amounts
would still be payable to him hereunder if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Indemnitee’s devisee, legatee, or other designee, or
if there be no such designee, to his estate.
Section 15.    Severability; Invalidity. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law, (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto, and (iii) to the fullest
extent possible, the provisions of this Agreement (including each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby. If
this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever, then the Prior Agreement shall remain binding upon the
Corporation and Indemnitee and enforceable by each of the Corporation and
Indemnitee in accordance with its terms without amendment, restatement or any
other change as a result of the execution and delivery of this Agreement.
Section 16.    Enforcement.
(a)    The Corporation expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director of the Corporation, and the Corporation
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director of the Corporation.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and


13
 

--------------------------------------------------------------------------------




understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation of the
Corporation, the By-laws of the Corporation and applicable law, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
Section 17.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
Section 18.    Notice by Indemnitee. Indemnitee agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Corporation shall
not relieve the Corporation of any obligation which it may have to Indemnitee
under this Agreement or otherwise.
Section 19.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:
(i)    If to Indemnitee, at the address or fax number indicated on the signature
page of this Agreement, or such other address as Indemnitee shall provide to the
Corporation; and
(ii)    If to the Corporation, at the address or fax number indicated on the
signature page of this Agreement, or at such other address or fax number as may
have been furnished to Indemnitee by the Corporation.
Section 20.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Corporation, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (a) the relative benefits received by the Corporation and Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; or (b) the relative fault of the Corporation (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).


14
 

--------------------------------------------------------------------------------




Section 21.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a), the Corporation and Indemnitee hereby
irrevocably and unconditionally (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the Supreme
Court of the State of New York (the “New York Court”), and not in any other
state or federal court in the United States of America or any court in any other
country, (b) consent to submit to the exclusive jurisdiction of the New York
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (c) waive any objection to the laying of venue of any such
action or proceeding in the New York Court, and (d) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
New York Court has been brought in an improper or inconvenient forum.
Section 22.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
Section 23.    Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine or neuter pronoun where appropriate. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Unless
otherwise indicated, references in this Agreement to any “Section” shall be
deemed to refer to the indicated Section of this Agreement. The headings set
forth in this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.
[SIGNATURE PAGE FOLLOWS]


15
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

COLUMBUS MCKINNON CORPORATION
 
By: /S/ Gregory P. Rustowicz   
Name: Gregory P. Rustowicz
Its: Vice-President – Finance and CFO
 
Address: 205 Crosspoint Parkway 
Getzville, New York 14068
 
Fax Number: (716) 689-5598
 
INDEMNITEE
 
By: /S/ Mark D. Morelli   
Mark D. Morelli
 
Address: 4 Wedgwood Road
Wellesley Hills, MA 02481
 
 
 
 





16
 